Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
	Claim 11 is objected to because line 2 recites "members" instead of "components".  It is noted that ancestor claims 9 and 10 refer to biasing components rather than biasing members.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 8, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, and 7 of U.S. Patent No. 11099332 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because each instant claim listed above is anticipated by at least one of the patented claims listed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0117981 A1 (already made of record by 8/27/2021 information disclosure statement).
	Claim 1:  '981 discloses an optical fiber connector module for coupling to a ferrule terminated to at least one fiber in a ribbon cable, the optical fiber connector module comprising (see mainly figs. 2-5f): 
a first connector body member 60 for coupling to the ferrule, the first connector body member comprising: 
at least one alignment component coupling section 68, 
at least one biasing component coupling section (a space inside 64 or 65 which accommodates spring 84 or 85 in the assembled state shown in fig. 2), and 
a first through-channel 69 for the ribbon cable; and 
a second connector body member 80 coupled to the first connector body member, the second connector body member comprising: 
at least one biasing component coupling section 82/83, 
a second through-channel 89 for the ribbon cable, and 
an open side spanning the length of the second connector body member providing access to the second through-channel for the ribbon cable 100 (figs. 2-3 and 5c-5d).
	Claim 3:  The first connector body member 60 further comprises an open side on a same lateral surface and along a same axis as the open side of the second connector body member, with the same axis oriented in a same direction as a length of the at least one fiber (figs. 2-3, [0019], [0025]).
	Claim 4:  The second connector body member 80 further comprises a graspable latching mechanism 90/91/93/94 (fig. 2) for securing the optical fiber connector module within a connector module housing 140 (figs. 5e-5f).
	Claim 5:  The first connector body member 60 further comprises a latching mechanism 66/67 and the second connector body member 80 further comprises a retainer block 86/87, and wherein the second connector body member is coupled to the first connector body member via the latching mechanism and the retainer block.
	Claim 7:  The optical fiber connector further comprises at least two alignment components 62/63, wherein the first connector body member comprises at least two alignment component coupling sections consisting of cavities 68 for insertion of the least two alignment components (a hole 68 for pin 62 is shown in fig. 3, and [0016] states that another hole can be provided for pin 63 in the case where 63 is not formed integral with 60).
	Claim 8:  The least two alignment components 62/63 pass through channels 112/113 in the ferrule 110 when the first connector body member is coupled to the ferrule (figs. 5c-5d, [0024]).
	Claim 9:  The optical fiber connector module further comprises at least two biasing components 84/85, wherein the first connector body member 60 comprises at least two biasing component coupling sections consisting of extensions 64/65 on a side of the first connector body member, with the extensions securing the at least two biasing components relative to the first connector body member.
	Claim 10:  The second connector body member 80 comprises at least two biasing component coupling sections consisting of cavities (openings in 82/83, [0017]) within the second connector body member, wherein first ends of the least two biasing components 84/85 are coupled to the first connector body member 60 and other ends of the least two biasing components are coupled to the second connector body member (in the assembled state shown in fig. 2).
	Claim 11:  The at least two biasing components 84/85 provide forward bias based in part on the graspable latching mechanism bracing against the connector module housing 140, the forward bias provided in the direction from the ferrule 110 to a corresponding ferrule within the connector module housing ensuring a firm coupling pressure for the least one fiber in the ribbon cable.
	Claim 13:  '981 discloses a method for assembling an optical fiber connector module that couples to a ferrule 110 terminated to at least one fiber in a ribbon cable 100, the method comprising, in any operative order: 
coupling, using at least one biasing component 84/85, a first connector body member 60 to a second connector body member 80; 
latching the first connector body member to the second connector body member (by engagement of 66/67 with 86/87); 
passing the ribbon cable 100 of the ferrule through an open side of the second connector body member; and 
coupling, using at least one alignment component 62/63, the first connector body member to the ferrule (at holes 112/113).
	Claim 14:  The method further comprises depositing the at least one alignment component 62/63 in at least one cavity 68 of the first connector body member 60 ([0016]), wherein coupling the first connector body member to the ferrule comprises inserting the at least one alignment component through holes 112/113 of the ferrule.
	Claim 15:  The method further comprises depositing the at least one biasing component 84/85 in at least one cavity of the second connector body member 80 and mating the at least one biasing component to the first connector body member 60 at extension sections 64/65.
	Claim 16:  The latching comprises securing a latch 66/67 of the first connector body member 60 to a latch block 86/87 on the second connector body member 80.

Allowable Subject Matter
Claims 2, 6, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of claim 1 (and for claim 12, if the nonstatutory double patenting rejection above is overcome).  Claims 17-20 are allowed.  Regarding claim 17 it is noted that the applied '981 does not disclose or suggest a biasing component which has an open side into which the ribbon cable can be passed.

Conclusion
	The additional reference listed on the attached 892 form is considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874